Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 12 in the reply filed on 11/24/21 is acknowledged.
Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the path."  There is insufficient antecedent basis for this limitation in the claim.


Claim 1 recites the limitation "the x-direction."  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the +x-."  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the +Φ."  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the orientation."  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the MD-direction."  There is insufficient antecedent basis for this limitation in the claim.
The phrase “wherein a protrusion comprises” renders claim 1 indefinite because it is unclear if “a protrusion” refers to the previously recited protrusion, or a second protrusion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Orr et al. (WO 2013/163388; paragraph references to corresponding EP 2841039).
Claim 1: Orr et al. discloses a continuous operation apparatus (100; figs 3A-4B, 7). The apparatus includes a machine direction (MD) defining a path of a fibrous web (¶ 35; fig. 3A), a cross-machine direction (CD) perpendicular thereto (fig. 3A), and a z-direction perpendicular to both MD and CD (fig. 3A); wherein the web is a work piece (A claim is only limited by positively recited elements - "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)); a web guide (102, 104) being a guide roll adapted to move around an axis (A) essentially aligned in the CD (fig. 3A) and exhibiting a radial coordinate r, aligned with the z-direction of the web when the web is in tangential positioning to the guide roll and an angular coordinate aligned with the x-direction of the web when the web is in a tangential positioning to the guide roll (fig. 3A), wherein the orientation of the x and angular Φ directions correspond to the orientation of the MD-direction upon movement of the web during operation of the apparatus (fig. 3A), the guide roll includes a guide roll surface (fig. 3A), a plurality of protrusions positioned on and extending r-directionally from the surface ( teeth 130); and a plurality of particle displacer tools, wherein a particle displacer tool is positioned on and extending r-directionally from the surface and positioned Φ directionally relative to a protrusion (fig. 3A), the web guides forming a gap adapted to receive the web between the surface of prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). Alternatively, absent evidence of unexpected results obtained from the claimed flexibility, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable flexibility to effectively form an apertured web. The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).
Claim 2: Orr et al. discloses the protrusion being integral with the guide roll (fig. 3A).
Claims 3 and 12: Orr et al. discloses heated and pressurized tooling (¶ 51, fig. 3A).
Claim 4: Orr et al. discloses the plurality of protrusion forming a protrusion pattern with straight lines in the guide roll (fig. 3A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LARRY W THROWER/Primary Examiner, Art Unit 1754